PER CURIAM.
We affirm that portion of the trial court’s order precluding Deviral Bain from filing any further frivolous collateral pleadings attacking his judgment and sentence. See State v. Spencer, 751 So.2d 47, 47 (Fla.1999); Huffman v. State, 693 So.2d 570, 571 (Fla. 2d DCA 1996).
We must reverse as to that portion of the “Order Forfeiting Gain-Time Pursuant To Florida Statute § 944.28.” We note the trial court did not have the benefit of our supreme court’s decision in Hall v. State, 752 So.2d 575 (Fla.2000) when it entered its order. Hall precludes gain time forfeiture as a penalty for filing consecutive and frivolous Rule 3.800 and Rule 3.850 motions under the Florida Rules of Appellate Procedure. See id. at 580.
AFFIRMED IN PART; ORDER VACATED IN PART.
COBB, PETERSON and SAWAYA, JJ., concur.